19-01111-scc        Doc 36   Filed 01/07/20 Entered 01/07/20 14:34:36           Main Document
                                          Pg 1 of 3


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:
                                                     Chapter 7
         IN SOOK STERLING
                                                     Case No. 19-10132-scc
            Debtors.
___________________________________/

STRATEGIC FUNDING SOURCE, INC.

               Plaintiff,
         v.

IN SOOK STERLING,

MTK 38 INC.,                                         Adv. Pro. No. 19-01111-scc

         and

JAY ENTERTAINMENT CORP.

            Defendants.
___________________________________/

                        AMENDED AGREED SCHEDULING ORDER

        The Court, having considered the contents and merits of this Amended Agreed Scheduling
Order and the parties’ agreement thereto, as evidenced by their signatures below, is of the opinion
that this Order should be GRANTED.

      IT IS THEREFORE ORDERED that each of the dates set forth below in this Amended
Agreed Scheduling Order shall serve as the deadlines for this case:

1.       09/23/19      ANSWER. Jay Entertainment Corp. shall file its answer.

2.       10/18/19      INITIAL DISCLOSURES. All parties shall exchange initial disclosures
                       pursuant to Fed. R. Bankr. P. 7026(a).

3.       04/30/20      FACT DISCOVERY. Discovery will close on this date. The parties must
                       serve their written discovery requests by a date which provides for the
                       responses, answers, and objections to such requests to be due on or before
                       this date, pursuant to the Federal Rules of Civil Procedure. Any and all
                       depositions must be taken by this date, unless the party tendering the
                       deponent agrees to produce the deponent after this date and/or the parties
                       agree otherwise. The parties must serve any and all amended and/or


AGREED AMENDED SCHEDULING ORDER                                                             PAGE 1
19-01111-scc     Doc 36   Filed 01/07/20 Entered 01/07/20 14:34:36              Main Document
                                       Pg 2 of 3



                    supplemental responses and/or answers to written discovery requests to the
                    requesting party or parties by this date.

                    The parties shall confer prior to scheduling any deposition. The depositions
                    will be scheduled after the parties complete their mediation. If there are
                    any disputes arising in connection with the scheduling of a deposition, the
                    parties are to follow the this Court’s chambers rules to schedule a
                    conference to address the dispute.

4.    05/29/20      EXPERT DESIGNATIONS AND REPORTS (AFFIRMATIVE
                    RELIEF). The parties must designate their testifying experts, who will
                    testify in support of their affirmative relief claims, by this date. Such
                    designation must be served to opposing parties by this date, and it must
                    include the information required in Fed. R. Bankr. P. 26(a)(2)(B). Experts
                    on attorneys’ fees and/or costs are excluded from report requirements. All
                    other affirmative relief testifying experts must produce a report by this date.

5.    07/24/20      EXPERT DESIGNATIONS AND REPORTS (DEFENSIVE
                    MATTERS). The parties must designate their testifying experts, who will
                    testify as to defensive matters, by this date. Such designation must be
                    served to opposing parties by this date, and it must include the information
                    required in Fed. R. Bankr. P. 26(a)(2)(B). Experts on attorneys’ fees and/or
                    costs are excluded from report requirements. All other defensive matters
                    testifying experts must produce a report by this date.

6.    08/31/20      EXPERT DEPOSITIONS.               The parties must complete all expert
                    depositions by this date.

7.    09/25/20      DISPOSITIVE MOTIONS & EXPERT CHALLENGES. The parties
                    must file and serve any and all dispositive motions, including but not limited
                    to motions for summary judgment, and challenges to strike another party’s
                    experts by this date.

8.    10/30/20      RESPONSES TO DISPOSITIVE MOTIONS & EXPERT
                    CHALLENGES. The parties must file and serve any and all responses to
                    any dispositive motions and expert challenges by this date.

9.      TBD
      ________      PRE-TRIAL FILINGS. The parties shall file a witness list and exhibit list
                    with the Court and serve copies of same to all other parties by this date.

10.     TBD
      _______       PRE-TRIAL CONFERENCE. The conference must be attended by
                    counsel who is familiar with the case and is authorized to state his or her
                    party’s position, make stipulations, and enter into agreements. At the time
                    of the pretrial conference, the parties shall submit any Joint Pre-Trial Orders
                    to the Court and all parties must be prepared to argue any disputed matters
                    set forth in the dispositive motions, expert challenges.



AGREED AMENDED SCHEDULING ORDER                                                             PAGE 2
19-01111-scc     Doc 36     Filed 01/07/20 Entered 01/07/20 14:34:36          Main Document
                                         Pg 3 of 3




11.      TBD
       _______        TRIAL. Trial of this adversary proceeding will commence on __________
                      at ___ __.m.


       IT IS FURTHER ORDERED that changes to this Amended Scheduling Order may only
be made by further order of this Court. A motion to extend any deadline and/or alter any hearing
date will only be granted for good cause shown.


Dated: January 7, 2019                  /S/ Shelley C. Chapman
                                     _______________________________
                                     THE HONORABLE SHELLEY C. CHAPMAN
                                     UNITED STATES BANKRUPTCY JUDGE



AGREED AS TO FORM:

Counsel to Strategic Funding Source Inc.

DIAMOND McCARTHY LLP

/s/ Charles M. Rubio
Charles M. Rubio
295 Madison Avenue
27th Floor
New York, NY 10017
Phone: (212) 430-5400
crubio@diamondmccarthy.com

Counsel to Jay Entertainment Corp.

/s/ Michael S. Horn

Michael S. Horn
Archer & Greiner, P.C.
21 Main Street
Suite 353
Hackensack, NJ 07601
201-342-6000
Fax : 201-342-6611
mhorn@archerlaw.com




AGREED AMENDED SCHEDULING ORDER                                                           PAGE 3
